 
 
I 
111th CONGRESS
1st Session
H. R. 2821 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2009 
Mr. Rogers of Kentucky (for himself and Mr. Whitfield) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To direct the Secretary of the Army to assist entities adversely affected by a Corps of Engineers rehabilitation project relating to the Wolf Creek Dam, Kentucky, and for other purposes. 
 
 
1.Wolf Creek Dam, Kentucky 
(a)Modification of lease agreementsThe Secretary of the Army shall modify the terms of lease agreements entered into by the Secretary with owners and operators of marinas at Lake Cumberland, Kentucky, who have been adversely affected by low lake levels resulting from a rehabilitation project of the Corps of Engineers at Wolf Creek Dam, Kentucky. The modifications shall suspend lease payments that would otherwise be required under the agreements until such date as the Secretary determines that the ordinary high water mark at Lake Cumberland has been restored. 
(b)Reimbursement of countiesThe Secretary shall reimburse counties in the State of Kentucky for income lost as a result of the suspension of lease payments under subsection (a). 
(c)Reimbursement of marinasThe Secretary shall reimburse marinas referred to in subsection (a) for expenses determined by the Secretary to be the result of the rehabilitation project referred to in subsection (a), including for losses in revenue, structural modifications to facilities, the cost of relocating (including infrastructure costs), and interest payments relating to loans undertaken as a result of such project. 
 
